Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
Absent an indication otherwise, a person having ordinary skill in the art at the time of filing would have found it to be obvious to use the detection of photoconductor drive torque as part of the determination of whether or not to adjust the polishing force applied by a polishing member, because as noted in paragraph 30 of the Final rejection dated 04/18/2022 Tsutumi indicates that the drive torque of a photoconductor provides the advantage of being measurable during imaging operations.  Additionally the examiner notes that Tsutumi does not only adjust the polishing time of the roller, but also discusses adjustment of polishing force (by adjustment of the relative velocity of the polishing member and adjustment of the pressing force of the polishing member, see ¶0023).
That said, Applicant’s arguments which are based upon the lack of a teaching in Shimiuzu to use photoconductor torque are no longer applicable to the applied combinations of references as Tsutumi does use photoconductor torque as a control input.  This is because by amending the claims to indicate that “polishing force” is adjusted instead of a supply amount of an abrasive material (which is one of a number of mechanisms via which overall polishing force may be adjusted), applicant has expanded the scope of the final limitation to encompass a wider variety of ways that polishing force can be controlled.  This can be appreciated by the amendment of claims 2-4 which each state a different mechanism by which polishing force can be adjusted.  This results in Tsutumi becoming significantly more applicable to the current independent claims than Shimizu, meeting all of the limitations with the exception of using humidity to control an adjustment of the polishing force. As explained below, a person having ordinary skill in the art at the time of filing would have found the modification of Tsutumi to also use humidity as an input for the polishing force control obvious.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutumi (JP 2011-158790 A, previously cited) in view of Inoue et al (JP 2007-199129 A, English machine translation attached).
With regard to claims 1 and 12: Tsutumi discloses an imaging system which comprises: a rotatable image carrier 1; a charging device 2 located adjacent to the image carrier to charge the image carrier and to form a toner image on a surface of the image carrier, wherein a discharge product is generated on the surface of the image carrier as a result of charging the image carrier (see ¶0015 disclosing adherence of discharge product); a polishing roller 52 which is located adjacent to the image carrier to polish eh discharge product generated on the surface of the image carrier (see ¶0015) and a control device to control a polishing operation from among polishing operations of the polishing roller in response to one or more detected characteristics (control means 8, see ¶0017, which adjusts multiple variables in response to a detected change per ¶0023); wherein the one or more detected characteristics include a torque value of the image carrier (see ¶0021-0022 noting control based on drive torque), and in response to the torque value detected and the respective reference value, the polishing operation includes an adjustment of a polishing force applied by the polishing roller (see ¶0023-0024, note that both the adjustment of peripheral speed of the polishing roller and the adjustment of the pressing force of the polishing roller both are adjustments which change the polishing force applied by the polishing roller to the image carrier).
Tsutumi does not disclose that the polishing operation adjustment is performed in response to a detected humidity within the imaging system.
Inoue teaches that experimental observations have indicated that temperature and humidity affect the adherence of debris to an image carrier, and suggests altering the operational parameters of a polishing unit to account for this affect, see ¶0088.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have modified Tsutumi to include humidity detection and incorporate the detected value of the humidity into the control logic of the polishing operation in a similar manner as the use of the detected torque value in order to account for the effect of humidity on the cleaning performance of a polishing roller. 

With regard to claims 2 and 16: Tsutumi discloses that the adjustment of the polishing force includes an adjustment of a rotation speed of the polishing roller (see ¶0023, the polishing roller speed is adjusted to speed V2).

With regard to claims 3 and 16: Tsutumi indicates that an adjustable pressing mechanism is present in the system to control the pressing of the polishing roller against the surface of the image carrier, see ¶0021 and ¶0023 which indicate that the pressing force of the roller can be and is adjusted by the control device during adjustment of the polishing force.
With regard to claim 4: Tsutumi does not disclose that the control of the polishing operation includes an adjustment of the supply amount of an abrasive supplied to the polishing roller.
Inoue teaches that the amount of toner supplied to a polishing roller affects the ability of the polishing roller to polish an image carrier (see ¶0080 discussing use of toner as an abrasive, and ¶0085 teaching modification of the supply according to detected conditions). 

A person having ordinary skill in the art at the time of filing would have found it obvious to configure the system of Tsutumi to control and adjust the amount of toner, which acts as an abrasive, supplied to the polishing roller during the polishing operation to ensure that the polishing is performed properly without either excessive supply of toner or insufficient supply of toner. With regard to claim 9: Tsutumi discloses a configuration in which the polishing roller rotates in a different direction than the image carrier (see Figure 1 and ¶0021).

With regard to claim 8: Tsutumi discloses increasing the polishing force when the drive torque of the image carrier increases, see ¶0022-0023 wherein the polishing force adjustment is only performed when the drive torque is measured to be higher than threshold T1.

With regard to claim 9: Tsutumi discloses a configuration in which the polishing roller rotates in a different direction than the image carrier (see Figure 1 and ¶0021).

With regard to claim 10: Tsutumi also discloses a configuration in which the polishing roller rotates in the same direction as the image carrier to polish the image carrier via the generation of rotational friction. See ¶0021, which discloses that the rotation direction of the polishing roller may be either the same or opposite to the direction of the image carrier.  The opposite direction is preferred, but Tsutumi still discloses that same direction operation may be employed.

With regard to claim 11: The surface of the image carrier of Tsutumi includes a protection layer to which the discharge product is adhered (protection layer 14).


With regard to claim 13: Tsutumi discloses an image carrier polishing method which comprises using a charging device 2 to form a toner image by charging a surface of a rotatable image carrier 1, wherein a discharge product is generated on the surface of the image carrier as a result of charging the image carrier (see ¶0015 disclosing adherence of discharge product and ¶0021 disclosing image formation operation); polishing, by a polishing roller 52, the discharge product generated on the surface of the image carrier (see ¶0015 and ¶0023), and controlling a polishing operation from among polishing operations of the polishing roller in response to one or more detected characteristics (see ¶0023 disclosing the adjustment of multiple variables in response to a detected chang); wherein the one or more detected characteristics include a torque value of the image carrier (see ¶0021-0022 noting control based on drive torque), and in response to the torque value detected and the respective reference value, the polishing operation includes an adjustment of a polishing force applied by the polishing roller (see ¶0023-0024, note that both the adjustment of peripheral speed of the polishing roller and the adjustment of the pressing force of the polishing roller both are adjustments which change the polishing force applied by the polishing roller to the image carrier).
Tsutumi does not disclose that the polishing operation adjustment is performed in response to a detected humidity within the imaging system in the method.
Inoue teaches that experimental observations have indicated that temperature and humidity affect the adherence of debris to an image carrier, and suggests altering the operational parameters of a polishing unit to account for this affect, see ¶0088.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have modified the polishing method of Tsutumi to include humidity detection and incorporate the detected value of the humidity into the control logic of the polishing operation in a similar manner as the use of the detected torque value in order to account for the effect of humidity on the cleaning performance of a polishing roller. 

With regard to claim 15: Tsutumi discloses increasing the polishing force when the drive torque of the image carrier increases, see ¶0022-0023 wherein the polishing force adjustment is only performed when the drive torque is measured to be higher than threshold T1.

With regard to claim 17: Tsutumi discloses a configuration of the operation method in which the polishing roller rotates in a different direction than the image carrier (see Figure 1 and ¶0021).

With regard to claim 18: Tsutumi also discloses a configuration of the operation method in which the polishing roller rotates in the same direction as the image carrier to polish the image carrier via the generation of rotational friction. See ¶0021, which discloses that the rotation direction of the polishing roller may be either the same or opposite to the direction of the image carrier.  The opposite direction is preferred, but Tsutumi still discloses that same direction operation may be employed.

With regard to claim 19: The surface of the image carrier used in the method of Tsutumi includes a protection layer to which the discharge product is adhered (protection layer 14).


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutumi and Inoue in view of Sasai (US Patent 7,653,329 B2, previously cited).
With regard to claim 6: The combination of Tsutumi and Inoue does not teach that the control device controls the polishing operation of the polishing roller such that a polishing force of the polishing roller with respect to the surface of the image carrier increases as the humidity of the imaging system increases.  
Sasai teaches that it is known that as humidity increases the amount of discharge product adhesion to an image carrier increases, and teaches increasing the amount of cleaning performed on the image carrier as a result.  See column 7 lines 32-63.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of the combination of Tsutumi and Inoue to increase the amount of polishing force applied by the polishing roller to the surface of the image carrier (by adjusting the supply of abrasive toner) when the detected humidity is higher in order to correct for the increase in discharge product adhesion which occurs in high humidity environments.

With regard to claim 14: The combination of Tsutumi and Inoue does not teach that the control of the polishing operation of the polishing roller is performed such that a polishing force of the polishing roller with respect to the surface of the image carrier increases as the humidity of the imaging system increases.  
Sasai teaches that it is known that as humidity increases the amount of discharge product adhesion to an image carrier increases, and teaches increasing the amount of cleaning performed on the image carrier as a result.  See column 7 lines 32-63.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the method of the combination of Tsutumi and Inoue to increase the amount of polishing force applied by the polishing roller to the surface of the image carrier (by adjusting the supply of abrasive toner) when the detected humidity is higher in order to correct for the increase in discharge product adhesion which occurs in high humidity environments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852